CANBY, Circuit Judge,
dissenting:
With all due respect, I cannot agree with the majority’s conclusion that Vandelft is required to show “actual injury” in the form of a specific instance of denial of access to court, to maintain his section 1983 due process claim.
As the majority opinion acknowledges, our court has held that no showing of “actual injury” is required when there is a failure of prison authorities to meet at least one of the two “core requirements” of Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). Sands v. Lewis, 886 F.2d 1166 (9th Cir.1989). Those two core requirements are the alternatives of “providing prisoners with adequate law libraries or adequate assistance from persons trained in the law.” Bounds, 430 U.S. at 828, 97 S.Ct. at 1498 (footnote omitted). It is undisputed that the prison here did not provide the assistance of persons trained in the law, so the issue is whether Vandelft has made a showing that the prison authorities violated Bounds’s requirement of “providing prisoners with adequate law libraries.” Id. It is worth emphasizing the precise wording of Bounds. The constitutional duty of the prison authorities is not simply to “have adequate law libraries,” but “to assist inmates in the preparation and filing of meaningful papers by providing *799prisoners with adequate law libraries.” Id. (emphasis added).
The crux of Vandelft’s complaint was that prisoners like him who were housed in the Segregation Unit had no physical access to the library and were forced to order legal materials by written request using exact citations. He also alleged that he was denied certain books because they were “hard cover,” and that he was denied copies of other materials because they were copyrighted. The district court did not reject any of these allegations as unsupported by evidence. It granted summary judgment for the prison authorities on the sole ground that Vandelft had not shown an actual denial of access to the courts in the specific cases he was litigating. It is on this point that I believe the district court and the majority have erred.
In my view, a prisoner has not been “assisted” by being “provided” with an adequate law library if he is denied access to it. “The existence of an adequate law library does not provide for meaningful access to the courts if the inmates are not allowed a reasonable amount of time to use the library.” Lindquist v. Idaho State Bd. of Corrections, 776 F.2d 851, 858 (9th Cir.1985). Nor is it sufficient to provide the prisoner with only those materials for which he can produce an exact citation. We held such a system for segregated prisoners unconstitutional in Toussaint v. McCarthy, 801 F.2d 1080 (9th Cir.1986), cert. denied, 481 U.S. 1069, 107 S.Ct. 2462, 95 L.Ed.2d 871 (1987). “Simply providing a prisoner with books in his cell, if he requests them, gives the prisoner no meaningful chan[c]e to explore the legal remedies that he might have.... It is unrealistic to expect a prisoner to know in advance what materials he needs to consult.” Id. at 1109-10 (quoting Williams v. Leeke, 584 F.2d 1336, 1339 (4th Cir.1978)). In striking the exact-citation system down, we invoked Bounds and neither mentioned nor imposed a requirement of “actual injury.” Toussaint, 801 F.2d at 1109. See also Gluth v. Kangas, 951 F.2d 1504, 1508 (9th Cir.1991) (upholding claim of unreasonable restrictions on access to prison law library without requiring showing of actual injury).
Cases like Toussaint, Lindquist, and the present ease brought by Vandelft clearly fall into the core requirement of Bounds of providing prisoners with adequate law libraries. These are cases where prisoners seek access to the basic resource: books of reported decisions, statutes, rules, as well as treatises and other reference materials. In such cases, we have never required a showing that the prisoner was actually denied access to the courts with regard to a particular case or claim.1
The cases where we have required a showing of such “actual injury” are those in which the prisoner, who has access to the basic materials, seeks additional supplies or services. Examples are prisoners who sought a typewriter with a certain memory capacity, along with carbon paper, Sands, 886 F.2d at 1168, or unlimited free copying, Johnson v. Moore, 948 F.2d 517, 521 (9th Cir.1991).2 We properly applied the “actual injury” requirement in those cases because they fall quite wide of the core requirement of providing the prisoner with an adequate library.
Vandelft’s case falls clearly within the core of Bounds. Bounds imposes a constitutional *800duty on prisons to assist prisoners by providing an adequate law library. It defies common sense to hold that the prison does not violate this duty when it denies those same prisoners access to the library.
The majority suggests that it may be justifiable temporarily to deny Vandelft access, if access is granted shortly thereafter. That point, however, simply goes to the issue whether reasonable access in fact has been denied, not to the requirement that the district court and the majority here have imposed — that Vandelft show that the denial had an adverse effect on specific litigation he was conducting. Vandelft’s showing that he was held in the segregation unit for nearly two months, under the limitations to access that he has set forth, was a sufficient demonstration of unreasonable denial of access to survive summary judgment. Under Bounds, he need not show actual injury. I would therefore reverse the judgment of the district court, and remand the matter for trial.

. Of course, Vandelft is not entitled to unlimited. access to the library; reasonable time and place restrictions may be imposed. Lindquist, 776 F.2d at 858. Here, however, we are not dealing with reasonable library hours, or a reasonable limitation of the number of inmates who may use the library at one time. Nor are we dealing with a defendant who has been denied physical access to the library on the ground that his presence would threaten institutional security; in any event, such a prisoner must be provided alternative legal assistance. Toussaint, 801 F.2d at 1110. The restriction here was lengthy and not tailored to a specific security risk; Vandelft alleges that he was held in the segregation unit for nearly two months, and that the denial of physical access and the limitation to exactly-cited legal materials imposed upon him during that time was a rule for all segregated prisoners.


. The majority over-reads Johnson v. Moore. Although we observed there that any deficiencies in the library did not obstruct Johnson’s access to the courts, we held that the library met minimum constitutional standards. Johnson, 948 F.2d at 521 n. 2. We also stated that "[a] right of access claim other than one alleging inadequate law libraries or alternative sources of legal knowledge must be based on an actual injury.” Id. at 521 (emphasis added). We then held that Johnson's claim for free photocopying failed for lack of a showing of “actual injury.” Id. Johnson thus adheres to the distinction between cases concerning access to an adequate law library, where no actual injury need be shown, and those concerning access to other supplies and equipment, where it must.